Per Curiam: This case has been before this court now for the third time. (See Moshier v. Norton, 83 Ill. 519, and Moshier v. Norton, 100 id. 63.) The equities between the parties were passed upon when the case was first here, and the decree below* reversed, and the cause remanded with directions to refer it to the master to state an account between the parties, in conformity with the decision of this court. The court below heard some additional evidence, and rendered a decree for complainant, based upon the new evidence,, and without regarding as settled the questions we had passed upon, complainant again brought the case here, when it was-once more fully considered, and the matters passed on before were fully reviewed, and the same conclusions reached, and the decree of the circuit court again reversed and the cause-remanded. After this, the defendant Norton filed a cross-bill, setting up the same equities presented by his answer to the original bill, and in effect asking to have the same again reviewed. Some additional testimony was taken, and the account again stated by the master, who found the amount due Moshier to be $9482.36, which report was approved by the court, and a decree rendered in his favor for that amount, and which decree was affirmed by the' Appellate Court, and both parties have taken appeals in the ease to this court. We find no error in the ease which would authorize a reversal, and we say again as we said when the case was last before us: “We regard it as simply an effort to induce this court to reconsider its former judgment. We have neither the power nor inclination to permit that to be done in this way. It could only be done on petition for rehearing, in the manner prescribed by the rules of this court. ” The judgment of the Appellate Court is affirmed. Judgment affirmed.